DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Interpretation
Claims 3, 11, and 19 recite “determining that the place has a street in the address similar to the street corresponding to the geographic coordinates for the location”  According to the originally filed specification, “the place has a street in the address similar to the street” is interpreted to mean the place having a name of a street (such as California Street, Front Street) in the address same as a name of the street (such as California Street, Front Street) corresponding to the geographic coordinates for the location.  



Allowability Notice
In view of amended claims and further search, Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Kahn (US 10495479 B1) in view of Warren (US 20180014161 A1), Bolton (US 10198707 B1) is considered as the most relevant document in the prior art, which discloses 
a computer-implemented method comprising: 
receiving, by one or more hardware processors of a computing system, geographic coordinates for a location; (See Kahn Fig. 3, 320. Col. 5: lines 24-25: (39) Fig. 6, Col. 8: line 21) (See Warren Fig. 4. [0124]) 
determining a street corresponding to the geographic coordinates for the location (See Kahn Fig. 7, Col. 9: lines 35-50: (73)) and (See Kahn Fig. 3, 325. Col. 5: lines 29-33: (40).  Also See Kahn Col. 2: lines 26-31: (17) See Kahn Col. 6: lines 9-13: (46)).  
a segment of the street corresponding to the geographic coordinates for the location; (See Bolton Col. 8: lines 52-54: (23))
determining a heading of the street for the location; (See Kahn Fig. 3, 340. Col. 5: lines 58-61: (43). Fig. 6, 640.  Col. 8: line 45-50: (66). NOTE: Also See Kahn Fig. 7, Col. 9: lines 43-46: (73))
generating a list of places within a predetermined distance from the location; (See Kahn Fig. 3, 330. Col. 5: lines 44-46: (41). NOTE: Also See Kahn Figs. 7A and 7B.  Col. 10: lines 42-45: (80)) (See Warren  Fig. 2A. [0053] NOTE: Also See Warren [0163])
determining a first subset of places of the list of places that are located on the same street as the street corresponding to the geographic coordinates for the location; (See Warren [0168])(See Bolton Col. 8: lines 60-66: (23))
generating a second subset of places from the first subset of places, each place of the second subset of places having a same heading of the street as the heading of the street for the location; (See Kahn Fig. 3, 355. Fig. 9C. Col. 6: lines 3-9: (45))
selecting a place from the final list of places; and (See Warren Fig. 14.  [0205]).
generating a semantic label for the selected place. (See Kahn Fig. 9C. Col. 5: lines 3-5: (35)) (See Warren [0207], NOTE: Also See Warren [0185]).

Kahn in view of Warren (US 20180014161 A1), Bolton (US 10198707 B1) does not discloses the technical features in Claims 1, 9, and 17 of
determining a heading and a side of the street for the location; (Emphasis Added with underline)
generating a second subset of places from the first subset of places, each place of the second subset of places having a same heading and side of the street as the heading and side of the street for the location; (Emphasis Added with underline)
filtering out places from the second subset of places that are located across a street from the segment of the street corresponding to the geographic coordinates for the location to generate a final list of places; 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644